   1    Law Office of Rafal A. Gorski                              JUDGE Mary         Jo Heston
        10116 36TH Ave CT SW, Suite 206                            Chapter: 13
   2    Lakewood, WA 98499                                         Hearing Location: Tacoma
                                                                   Hearing Date: 02-26-19
   3                                                               Hearing Time: 1:00 p.m.
                                                                   Response Date: 02-19-19
   4
                           IN THE U.S. BANKRUPTCY COURT FOR THE
   5                    WESTERN DISTRICT OF WASHINGTON AT TACOMA
               IN RE:                                             Chapter 13
               HEATHER JEAN ELSIE LINCOLN                         NO. 18-43283
   6
               BENEDICT;                                          NOTICE and MOTION FOR
                                    Debtor.                       ORDER APPROVING
   7
                                                                  MOTION TO
                                                                  WITHDRAW AS ATTORNEY
   8
                                         1. NOTICE
   9 TO: The Clerk of the Above-Entitled Court AND TO: All creditors and the Chapter 13
     Trustee
  10
     YOU ARE HEREBY NOTIFIED that a hearing on Debtor’s Motion to Withdraw
  11 as Attorney and Notice of Hearing will be heard before The Honorable Mary Jo Heston on:
                                                                Hearing Date: 02-26-19
  12                                                            Hearing Time: 1:30 p.m.

  13 If you choose to respond to this motion, you must do so by 02-19-19 by
     serving a copy of your response on Debtors’ counsel and on the U.S. Trustee. If you fail to
  14
     do so, the Court may enter an order granting the motion without any hearing and without
     any further notice to you.
                                           2. MOTION
  15
     COMES NOW Debtor(s), HEATHER JEAN ELSIE LINCOLN BENEDICT, by and
     through his attorney, Rafal A. Gorski, and moves this Court for an Order allowing Rafal A.
  16
     Gorski to withdraw as her attorney.
  17
        The reasons for the withdrawal are as follows:
           1. Debtor has requested that I withdraw from representing her in this case. The
  18
               debtor intends to initially represent her interest in this case. However, she has
               informed me that she is looking for new representation.
  19
           2. The Chapter 13 Trustee has agreed to continue all hearing until my
               withdrawal is approved.
  20
           /
           /
  21
           /
  22

23 24    NOTICE and MOTION FOR ORDER                          The Law Office of Rafal A. Gorski
         APPROVING MOTION TO                                                      Attorney-at-Law
25 26    WITHDRAW AS ATTORNEY,Page 1                         10116 36th Avenue CT SW, Suite 206  Lakewood, WA 98499
                                                                   Telephone (253)583-9323  Fax (253) 583-9322
27 28
   1

   2

   3 The last known address for:
        1. HEATHER JEAN ELSIE LINCOLN BENEDICT is confidential, and the same as
   4        the service address listed in her petition.

   5 Rafal A. Gorski, Debtors(s)’ attorney, hereby moves the court for an Order
     authorizing his withdrawal as attorney of record. The debtor no longer wants to be
   6 represented by my office.

   7     DATE:_ January 30, 2019

   8  Presented by
     ____/s/ Rafal A. Gorski ___________________________
   9 Rafal A. Gorski, attorney for the debtor, WSBA # 28834

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

23 24   NOTICE and MOTION FOR ORDER                          The Law Office of Rafal A. Gorski
        APPROVING MOTION TO                                                      Attorney-at-Law
25 26   WITHDRAW AS ATTORNEY,Page 2                         10116 36th Avenue CT SW, Suite 206  Lakewood, WA 98499
                                                                  Telephone (253)583-9323  Fax (253) 583-9322
27 28
